DETAILED ACTION
This action is responsive to the application filed 12/21/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, et al., U.S. PGPUB No. 2020/0175211 (“Kang”), in view of Tyan, et al., U.S. PGPUB No. 2003/0130992 (“Tyan”).
With regard to Claim 1, Kang teaches a method for assigning machine-readable labels to a piping and instrumentation drawing (P&ID) in image-only format, comprising: 
labeling one or more text boxes in the P&ID at least in part by displaying, in a user interface of a labeling application executing on a computing device, a predicted bounding box and predicted machine-readable text for each of the text boxes ([0075]-[0076] describe that text is recognized in a P&ID drawing by identifying a bounding box for a region having text therein. [0079] and Fig. 7 show that recognized text can be displayed with bounding boxes), and 
labeling one or more symbols in the P&ID at least in part by displaying in the user interface a bounding box around a given symbol, assigning the given symbol a class of equipment ([0060] describes that symbol regions are identified in a drawing and symbols extracted therefrom. Figs. 3 and 4 show recognized symbols displayed in various bounding boxes. [0067] describes that extracted symbols are compared to stored symbols in order to match, where [0071] describes that symbols are compared and matched to classes of equipment), and 
automatically detecting one or more other symbols in the P&ID that correspond to the given symbol, placing a bounding box around each of the one or more other symbols, and assigning the class of equipment to each of the one or more other symbols ([0063] describes that registering symbols can involve identifying additional symbols that form a set, and thereafter registering the plurality of symbols as one symbol); 
labeling one or more connections in the P&ID at least in part by defining connection points at corresponding symbols, and creating a connection between the connection points ([0071]-[0073] describe that line connection points to symbols are determined); 
associating one or more of the text boxes with a respective symbol or connection in the P&ID; and storing, in a machine-readable format in a memory of the computing device, the labels for the one or more text boxes, symbols, and connections, and the associations therebetween ([0081]-[0082] describe that attributes of extracted symbols and lines are connected to the lines and symbols based on matches with the closest attributes defined for those elements, including the attributes of the extracted text which is associated with symbols and lines based on the distance of recognized text to lines and symbols in the drawing).
Kang, in view of Tyan teaches for at least one of the one or more text boxes, receiving, in the user interface, a correction to the predicted bounding box or predicted machine-readable text and updating the predicted bounding box or predicted machine-readable text. Kang teaches extracting text from a technical drawing, as described above. Tyan teaches at [0021] that the system performs electronic archival of paper technical drawings. [0024] describes that an image is digitized. [0030] describes that a post-editor allows a user to verify text recognized using an OCR process. [0047] describes that text strings can be presented in a field along with the image segment they were extracted from, and a user can edit the text generated from the image if necessary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tyan with Kang. Tyan teaches a verification step that ensures text is recognized correctly. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tyan with Kang, to improve the functioning of the system of Kang by ensuring that text with unsure recognition results is verified so that incorrect data is not stored for analyzed drawings.
Claims 14-17 together recite limitations of a computing device that carries out the method of Claim 1, and are similarly rejected. Claim 18 recites a medium having instructions to carry out steps of the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Kang teaches that the labeling one or more text boxes, the labeling one or more symbols and the labeling one or more connections is performed as part of generating a labeled dataset for training a machine learning algorithm of a P&ID data extraction application, and the method further comprises: providing the machine-readable format as a training input to the machine learning algorithm of the P&ID data extraction application. [0077] describes that the OCR text recognition process can be trained using data mappings of characters to a most similar character of the image.
Claim 19 recites a medium having instructions to carry out steps of the method of Claim 2, and is similarly rejected.
With regard to Claim 3, Kang, in view of Tyan teaches that the labeling one or more text boxes, the labeling one or more symbols and the labeling one or more connections is performed to as part of correcting errors to predicted labels of output of a machine learning algorithm of a P&ID data extraction application, and the machine-readable format is a corrected output of the P&ID data extraction application. Kang teaches at [0077] that the recognition of label text can include training the OCR process using user-entered characters that are mapped to characters in an image. Tyan teaches at [0047] that users can correct recognition results by entering corrections to recognition results using the input character images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tyan with Kang. Tyan teaches a verification step that ensures text is recognized correctly. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tyan with Kang, to improve the functioning of the system of Kang by ensuring that text with unsure recognition results is verified so that incorrect data is not stored for analyzed drawings.
Claim 20 recites a medium having instructions to carry out steps of the method of Claim 3, and is similarly rejected.
With regard to Claim 4, Kang teaches that the labeling one or more text boxes in the P&ID further comprises: determining the predicted bounding box and predicted machine-readable text for each of the text boxes by an optical character recognition (OCR) algorithm. [0075]-[0076] describe that an OCR algorithm is used to recognize text, as well as an algorithm that identifies text bounding boxes by the aspect ratio of identified regions.
With regard to Claim 5, Tyan teaches that the labeling one or more text boxes in the P&ID further comprises: receiving, in the user interface, a confirmation one or more of the predicted bounding boxes or predicted machine-readable text is correct, and wherein each text box is marked with a flag until a corresponding correction to the predicted bounding box or predicted machine-readable text is received, or a corresponding confirmation the predicted bounding box or predicted machine-readable text is correct is received. [0047]-[0048] describe that a number of recognition results can be presented to a user when the recognition result is uncertain. Fig. 10 shows that data can be selected for display based on whether it contains an error, thereby indicating the system identifies errors in a text predicted based on an input image of text. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tyan with Kang. Tyan teaches a verification step that ensures text is recognized correctly. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tyan with Kang, to improve the functioning of the system of Kang by ensuring that text with unsure recognition results is verified so that incorrect data is not stored for analyzed drawings.
With regard to Claim 7, Tyan teaches receiving, in the user interface, either a correction to the automatically detected bounding box or automatically assigned class of equipment or a confirmation the automatically detected bounding box or automatically assigned class of equipment is correct for each of the one or more other symbols, wherein each of the one or more other symbols is marked with a flag until a corresponding correction to the automatically detected bounding box or automatically assigned class of equipment is received, or a corresponding confirmation the predicted bounding boxes or predicted machine-readable text is correct is received. [0047]-[0048] describe that a number of recognition results can be presented to a user when the recognition result is uncertain. Fig. 10 shows that data can be selected for display based on whether it contains an error, thereby indicating the system identifies errors in a text predicted based on an input image of text. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tyan with Kang. Tyan teaches a verification step that ensures text is recognized correctly. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tyan with Kang, to improve the functioning of the system of Kang by ensuring that text with unsure recognition results is verified so that incorrect data is not stored for analyzed drawings.
With regard to Claim 8, Kang teaches in response to user input in the user interface, duplicating the bounding box around the given symbol to be around another symbol and copying the class of equipment to be assigned to the another symbol. [0063] describes that a plurality of additional symbols can be formed into a set, and treated as one symbol. As shown at Fig. 16, a bounding box can encompass two symbols.
With regard to Claim 9, Kang teaches labeling properties of one or more symbols in the P&ID at least in part by selecting, in response to user input in the user interface, a value of a property on a property list for each of the one or more symbols. [0067] describes that users can input a threshold for recognizing symbols. [0081] describes that attributes are assigned to a symbol based on it being recognized.
With regard to Claim 10, Kang teaches labeling properties of connections in the P&ID at least in part by selecting, in response to user input in the user interface, a value of each property on a property list for one or more of the connections, wherein each property initially is set to a default value. [0115] describes that line information is mapped; Fig. 19 shows that line information for which there are no determined attributes are blank.
With regard to Claim 11, Kang teaches detecting a collision when more than a predefined percentage of a first bounding box is contained within a second bounding box for a text box or symbol; and automatically deleting the first bounding box in response to detecting the collision. [0076] describes that a first bounding box is dilated to a threshold value, and continually expanded thusly until containing the entirety of a contiguous line of text.
With regard to Claim 13, Tyan teaches that the user interface includes a main window showing a view of the P&ID, and a zoom-in section window showing a zoomed in view of the P&ID, wherein user input is enterable in either the main window or the zoom-in section window. Fig. 9 shows an overall view of a technical document, while Fig. 10 shows a segment of text zoomed in. Both interfaces have elements to which a user can enter input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tyan with Kang. Tyan teaches a verification step that ensures text is recognized correctly. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tyan with Kang, to improve the functioning of the system of Kang by ensuring that text with unsure recognition results is verified so that incorrect data is not stored for analyzed drawings.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Tyan, and in view of Brookshire, U.S. PGPUB No. 2019/0012424 (“Brookshire”).
With regard to Claim 6, Brookshire teaches in response to user input in the user interface, drawing the bounding box around the given symbol. [0072] describes that symbols in an image document can be extracted and processed. [0081] describes that a manual process can permit a user input to draw a bounding box to indicate a symbol for processing, such as if automatic processing does not properly identify symbols. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Brookshire with Kang and Tyan. Brookshire permits users to manually select symbols for analysis and processing when an automatic process does not properly do so. One of skill in the art would seek to combine this aspect of Brookshire with Kang and Tyan, in order to improve the functioning of the system by providing a convenient way to correct mistakes in the symbol recognition process.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Tyan, and in view of Khanafer, et al., U.S. PGPUB No. 2021/0279271 (“Khanafer”).
With regard to Claim 12, Kang, in view of Khanafer teaches detecting a bounding box for a text box is enclosed by the bounding box for a particular symbol; and automatically associating the text box with the particular symbol in response to detecting the enclosure. Kang at [0081] describes that text is associated with symbols based on the text having the closest distance thereto. Khanafer teaches at [0004] that the system detects objects in images. [0050] describes that symbols, text, and lines can be associated with one another by identifying that they have overlapping bounding boxes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Khanafer with Kang and Tyan. The approach of Khanafer provides an alternative method to determine which text is associated with which symbol, and therefore one of skill in the art would seek to combine elements of Khanafer with Kang and Tyan, in order to improve the functioning of the system by providing an association method that identifies clearly related text, symbols, and lines.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/18/2022